McLaughlin, J. (dissenting):
The rule is well settled that where 'a party is deprived of the benefit of the cross-examination, of a witness, either by the party-producing him or by the witness himself, the testimony given on direct examination cannot ■ stand. (People v. Cole, 43 N. Y. 508; Gallagher v. Gallagher, 92 App. Div. 138; Morley v. Castor, 63 id. 38.) The same rule applies to the examination of a witness on commission, (Sturm v. Atlantic Mut. Ins. Co., 63 N. Y. 77; Goldmark v. Metropolitan Opera House Co., 22 N. Y. Supp. 136.)
Applying this rule .to the' deposition of the witness Trotter, I am of the opinion that the court properly suppressed it. It requires but a slight consideration of a portion of the testimony given by him on his. direct examination to show that the questions which he refused to answer on cross-examination were' pertinent and may become Very material at the trial.
The action is brought to recover damages for breach of contract. The plaintiff claims that.the defendant entered into a contract with him by which, for an agreed commission, he was authorized to sell abroad certain bonds of the par value of $3,000,000 out of a total issue of $16,000,000, for not less than ninety-five, defendant, agreeing that the balance would not be sold at a less price ; that in pursuance of the agreement, plaintiff went to London, England, and was there engaged in selling and would have sold the said $3,000,000 bonds had the defendant not violated' its contract by offering the bonds at less than the plaintiff was authorized to sell them. ■ The *639plaintiff, in order that he might establish his claim at the trial, took the testimony, by commission, of certain witnesses in London, England, including one named Trotter, who, on direct examination, gave in detail what he did, at the solicitation of the plaintiff, towards selling the bonds. He testified that he was connected with and was sole broker for some of the large banks, trust companies and financial institutions in London, some of which he saw concerning the matter, and that he met “with a very fair amount of encouragement to' go on. Two or three of these companies said they would like some bonds; the amount was not exactly fixed I did not want to settle it. First, I did not know how many I should have to spare, but I saw my way to take a considerable block of these; * * * I told him (referring to plaintiff) I saw my way to placing a considerable number; *' * * I saw my way to take one and a half millions. "x" "x" x" Then some of these companies, one or two, said what they would like, and some they did not know:” He stated that he expected to take some of the bonds himself and place the others with companies with which he was connected, and in most of which he -was a director; that he had presented the proposition to the board of directors of the companies with which he was connected and official action had been taken ; that one company, the name of which he had forgotten, had agreed to take $100,000 ; that another company “ said they would like to. join;” that “negotiations were in full swing and I consider it. was practically settled that certain companies would invest; ” that he dropped the matter when he learned that the bonds were being offered at a less price than plaintiff had authorized him to sell them. He was then asked on cross-examination to give the. names of the parties with whom he negotiated) which he refused to do,-and then the following: “ Q. Do you decline to give the names of the companies you represented or to whom you presented this proposition ? A. As it did not- end in any business I do not think I should be called upon to mention to whom I offered the thing about. Q. What is your objection to mentioning these names? A. Ido not think it .is a reasonable thing to ask me. The thing ended in nothing. * * ,x; The thing had not gone far enough to put it before these peojfie properly and several said they would like some and gave me an idea of what they would take if I had some myself. The *640way I do my business it was sufficient for me up to that time.. Q. We are seeking in this case.to get at the real facts about the proposition being presented to these houses and by your refusal to give this information as to names you shut out any efforts on our part to get at the facts. A. Yon come to me on my óath. Q. We do not want to discredit your testimony.- Wo do. not want to he offensive in any way. You close the door as to our getting the. facts as to what these companies did, and, therefore, I respectfully and - without any want of proper respect to you, I insist upon an answer to my former question.as to the names of these institutions and clients. A. Well, I cannot give them to you.”
The plaintiff was endeavoring to1 show by this witness that he would have succeeded in selling a large number of the bonds if the defendant had not violatedits contract,- and that much of the testimony given on direct examination would be admissible as bearing on that issue, I do not believe can be seriously questioned.- He stated that he was going to take some of the bonds himself; that he had seén a large number of his clients; that one concern had agreed to take $100,000 ; others had agreed to take some, though the amount had not been agreed upon because lie did not know how man}7 he would have to spare, and that liis efforts did not amount to an actual sale because the defendant offered the bonds at a lower price than he could sell them.
How can it be.said, under such circumstances, that the questions which'the witness refused to answer were not pertinent to the issue, or that the answers, had they been given, might not be very material % Such questions were pertinent because the matters to which they related had. been referred to on the direct examination, which made the same matter a proper subject of cross-examination ; . they were pertinent because the defendant had a right in this way to test the credibility of the witness. They were also pertinent inasmuch as the answers might have been very material as enabling the defendant to contradict the witness by showing that he liad not negotiated with the firms—had he named them — or that they were not willing of did not have the ability to purchase such bonds.
But it is suggested that the plaintiff did not object to the witness answering the questions, and for that reason he ought not to be deprived of the testimony which he did give. This suggestion can*641not be adopted. When a party calls a witness he not only vouches for his credibility but in a sense becomes responsible for his conduct, and if such witness refuses to answer pertinent questions, then the party calling him must suffer the loss of his entire testimony. (Gallagher v. Gallagher, supra)
It is also suggested that the defendant should have applied to the English Court of Chancery for an order directing the witness to answer. It doubtless could have done this -but was not obliged to. Plaintiff had selected this forum for the trial of the action,- and defendant was not obliged to go into another jurisdiction for the purpose of enforcing its rights. The witness had refused to answer questions which, under certain aspects of the case, might become material and pertinent on the trial. This was sufficient ground for a motion to suppress the entire deposition (Palmer v. Great Western Ins. Co., 15 J. & S. 455), and the' proper practice was here adopted, which was to move in advance of the trial to suppress the •deposition. (Wright v. Cabot, 89 N. Y. 570; Vilmar v. Schall, 61 id. 564; Enebak v. Thurber, 9 N. Y. St. Repr. 833; Hedges v. Williams, 33 Hun, 546.)
I think the order appealed from is right and should be affirmed.
Clarke, J., concurred.
Order reversed, with ten dollars costs" and disbursements, and motion denied, with ten dollars costs.